 1   David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 6
     Attorney for Plaintiff, CLEO A. MINTUN
 7
                    IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE DISTRICT OF NEVADA
 9
                                           )   Case No. 2:18-cv-00852-APG-PAL
10   CLEO A. MINTUN,                       )
                                           )
11
                                           )
                          Plaintiff,       )
                                           )   STIPULATION AND ORDER
12   v.                                        DISMISSING ACTION WITH
                                           )   PREJUDICE
13
                                           )
     EQUIFAX INFORMATION                   )
14   SERVICES, LLC,                        )
                                           )
                          Defendant.       )
15

16
           Plaintiff CLEO A. MINTUN and Defendant EQUIFAX INFORMATION
17
     SERVICES, LLC hereby stipulate and agree that the above-entitled action shall be
18
     …
19
     …
20
     …
21
     …
22
     …
23
     …
24
     …
25   …
26
                                        Page 1 of 2
27

28
 1   dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2). Each party
 2   shall bear its own attorney's fees, and costs of suit.
 3          Dated:              November 5, 2018
 4

 5

 6
      By:                                         By:
      /s/David H. Krieger, Esq.                   /s/Bradley T. Austin, Esq.
 7
      David H. Krieger, Esq.                      Bradley T. Austin, Esq.
 8    Nevada Bar No. 9086                         Nevada Bar No. 13064
      HAINES & KRIEGER, LLC                       SNELL & WILMER, LLP
 9
      8985 S. Eastern Avenue                      3883 Howard Hughes Parkway
10    Suite 350                                   Suite 1100
      Henderson, Nevada 89123                     Las Vegas, NV 89169
11    Attorney for Plaintiff                      Attorney for Defendant
12

13

14                                          ORDER
15
                                              IT IS SO ORDERED
16

17                                            ____________________________
18                                            UNITED STATES DISTRICT JUDGE

19                                            Dated: November
                                              DATED:          7, 2018.
                                                        ____________________
20

21

22

23

24

25

26
                                            Page 2 of 2
27

28
